DETAILED ACTION
Introduction
Claims 10-14, 16 and 21 have been examined in this application. Claims 10, 11, 13, and 14 are amended. Claims 12, 16, and 21 are as previously presented. Claims 1-9 and 17-20 are withdrawn.  Claim 15 is cancelled. This is a final office action in response to the arguments and amendments filed 8/5/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting
The following is an explanation of the formatting used in the instant Office Action: 
•	[0001] – Indicates a paragraph number in the most recent, previously cited source;
•	[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
•	[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cited source;
•	1:1 – Indicates a column number and a line number (in example: column 1, line 1) in the most recent, previously cited source;
•	1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2) in the most recent, previously cited source;
•	1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1) in the most recent, previously cited source;
•	1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines) in the most recent, previously cited source;  
•	p. 1, ln. 1 – Indicates a page and line number in the most recent, previously cited source;
•	¶1 – The paragraph symbol is used solely to refer to Applicant's own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
•	BRI – the broadest reasonable interpretation.


Response to Arguments
Applicant’s arguments, filed 8/5/2021, have been fully considered.
Regarding the arguments pertaining to the previously made rejections under 103 (presented on p. 6-7 under the heading “Rejections under 35 U.S.C. §103”), the arguments are persuasive, particularly in that the reference US2011/0107158A1 (Espinosa et al.) discloses a new configuration file in [0069] but does not explicitly recite that the plurality of logic cells of the volatile programmable logic array are US2018/0082083A1 (Smith et al), as well as the previously relied upon art of US2011/0107158A1 (Espinosa et al.), US2017/0269611A1 (Rangarajan), US2005/0093572A1 (Sun et al.), and US2008/0007928A1 (Salama et al.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Publication US2011/0107158A1 (Espinosa et al.) in view of Publication US2017/0269611A1 (Rangarajan), further in view of Published Application US2018/0082083A1 (Smith et al.), further in view of Publication US2008/0007928A1 (Salama et al.).

Regarding Claim 10, Espinosa et al. discloses a device, comprising:
a first integrated circuit (see Figures 1, 4, [0036,0051] Xilinx FPGAs in an integrated circuit card configuration) and a second integrated circuit (see Figure 4, [0039, 0051-0052], the Aeroflex FPGAs (referred to as Aeroflex processors -- and see supporting reference Wikipedia – Field-Programmable Gate Array, FPGAs are integrated circuits)) the first integrated circuit (Xilinx FPGAs) comprising a first processing unit (see Figure 4, [0051, 0077] PowerPC processors embedded in the FPGA) and a volatile programmable logic array comprising a plurality of logic cells (see Figure 4, [0051], the field-programmable gate array portion of the device, which [0036] is a Xilinx Virtex-4, and see supporting reference “Virtex-4 FPGA Configuration User Guide” p. 13, configuration memory is volatile and the device must be configured each time it is powered up) configured according to first configuration data (see [0069] the FPGA can be configured with an original/first configuration as compared to a new/second configuration file), the second integrated circuit (Aeroflex FPGA) comprising a second processing unit (see Figure 4, [0040] the Aeroflex processors including an 8-bit microcontroller) and a non-volatile programmable logic array comprising a plurality of logic cells (see [0039] the Aeroflex UT6325 is a one-time programmable FPGA, and see supporting reference “UT6325 RadTol Eclipse FPGA” p. 1, the device being one-time programmable and including up to 320,000 non-volatile gates), at least one of the first integrated circuit and the second integrated circuit configured to perform operations while the device is in flight (see [0051] the Xilinx FPGA processing sensor data, and [0051] the Aeroflex comparing data received to determine errors, [0035] used in space flight), the operations comprising:
device is in flight, the first integrated circuit is compromised (see [0036, 0051] the Aeroflex processors comparing data received and determining when the same data has not been output, i.e. when the first integrated circuit is not operating correctly) while the first integrated circuit is configured to execute a first vehicle or mission control process and the second integrated circuit is configured to execute a second vehicle or mission control process (see [0051] when the Xilinx FPGAs are executing a sensor data processing process and the Aeroflex processors are executing a error detection process).


Espinosa et al. further discloses
responsive to powering on, obtaining, while the device is in flight, configuration data (see Figure 5B, [0062] the Aeroflex microcontroller obtaining the configuration file [0035] used in space flight); and
reconfiguring, while the device is in flight, the plurality of logic cells of the volatile programmable logic array based on the configuration data (see Figure 5B, upon power-on, the Aeroflex microcontroller programs the Xilinx FPGA using a configuration file).

Espinosa et al. further suggests that critical errors require a reset (see [0007]) which the second integrated circuit is capable of performing (see [0065] the Aeroflex processors can power on and off the Xilinx FPGAs).

Espinosa et al. does not explicitly recite an unmanned aerial vehicle,
performing the above steps “while the unmanned aerial vehicle is in flight,” and


However, Rangarajan teaches an unmanned aerial vehicle (see Figure 1, [0020]), performing operations while the unmanned aerial vehicle is in flight (see [0038] the mission control module and monitor module executing a safety control during execution of missions, i.e. in flight), and
responsive to detecting the first integrated circuit is compromised (see [0039], in response to mission control module ([0006] an integrated circuit) not communicating or operating properly), resetting the first integrated circuit (see [0039], a reset of the mission control module).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date that the system of Espinosa et al. could be used in an unmanned aerial vehicle, and to modify the determination of the Xilinx FPGAs being compromised, by the Aeroflex processors in Espinosa et al. such that the determination results in a reset of the first integrated circuit (the technique taught by Rangarajan), resulting in the powering up and therefore obtaining/reconfiguring of the Xilinx FPGAs (first integrated circuit) of Espinosa et al. being in response to the first integrated circuit being compromised, with the motivation of enhancing the safety and reliability of the system to perform autonomous operations while ensuring recovery of the vehicle (see Rangarajan [0012, 0022]).


Additionally, Espinosa et al. discloses the volatile programmable logic array comprising a plurality of logic cells configured according to first configuration data, and the obtaining and reconfiguring with second configuration data (see [0069] the Xilinx FPGA can be reconfigured to be updated with new program files, i.e. running a first configuration at one time, followed by a reconfiguration with a second configuration data to be run at a later time).

Espinosa et al. does not explicitly recite:
obtaining… second configuration data that is different than the first configuration data; and
reconfiguring… the plurality of logic cells of the volatile programmable logic array based on the second configuration data.

However Smith et al. teaches a way to reconfigure an FPGA with second configuration data (see Figure 3, [0038, 0044] receiving a new FPGA image to update the FPGA via configuration), including:
responsive to powering on, obtaining… second configuration data that is different than the first configuration data; and
reconfiguring… the plurality of logic cells of the volatile programmable logic array based on the second configuration data (see [0044], after receiving the new configuration, the computing device 102 may not perform an immediate reset and instead the FPGA image 224 configuration may become effective upon the next reboot, i.e. the obtaining of the data from storage for reconfiguration occurs upon powering on).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the updating with a second configuration file as disclosed in [0069] of Espinosa et al. to occur during the next reboot, as is taught by Smith et al., resulting in a system which is configured such that the reconfiguration in Figure 5B of Espinosa et al. is a obtaining and reconfiguration with a second configuration file, with the motivation of increasing security by allowing only trusted updates and enhancing efficiency and reducing downtime by performing FPGA updates concurrently with reboots that occur for other reasons (see Smith et al. [0032, 0044]).

Examiner’s note: In other words, Rangarajan modifies the timing (or initiation/triggering) of the reset in Espinosa et al. to occur in response to the first integrated circuit being compromised, whereas Smith et al. separately modifies the functions of the reset operation itself to include the reconfiguring being done with a second configuration file.


Additionally, Espinosa et al. does not explicitly recite a circuit board comprising a first integrated circuit and a second integrated circuit.

However Salama et al. teaches a processing system for flight (see e.g. [0046]), including
a circuit board comprising a first integrated circuit and a second integrated circuit (see [0004] a circuit board populated by a plurality of integrated circuits).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Espinosa et al. to include a circuit board with both the first and second integrated circuit, with the motivation of enhancing flexibility and ease of manufacturing by allowing for the use of devices with varying capabilities without the need to alter conductive traces (see Salama et al. [0004]).

Regarding Claim 21, Espinosa et al. discloses the unmanned aerial vehicle of claim 10, wherein the second vehicle or mission control process is different than the first vehicle or mission control process (see [0051] the Xilinx FPGAs are executing a sensor data processing process and the Aeroflex processors are executing a error detection process)
Claims 11-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Publication US2011/0107158A1 (Espinosa et al.) in view of Publication US2017/0269611A1 (Rangarajan), further in view of Published Application US2018/0082083A1 (Smith et al.), further in view of Publication US2008/0007928A1 (Salama et al.), further in view of Publication US2005/0093572A1 (Sun et al.).

Regarding Claim 11, Espinosa et al. further discloses wherein the obtaining further comprises obtaining an object comprising the second configuration data (see [0069] the configuration data for reconfiguring the FPGA can be an uploaded object with second new configuration data).

Espinosa et al. does not explicitly recite the unmanned aerial vehicle of claim 10, wherein the obtaining further comprises obtaining an object comprising the second configuration data and computer-readable instructions.

However Sun et al. teaches a processing system for a device performing a mission function (see [0012, 0016]):
wherein the obtaining further comprises obtaining an object comprising computer-readable instructions (see [0021, 0051], an initialization event includes the obtaining of programs to be executing including utility programs 204, executed by the CPU [0050] using RAM 208 to execute code. That is, initializing the system includes additional obtaining of computer-readable instructions along with configuration data).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the powering on procedure of the first integrated circuit in Espinosa et al. to additionally obtain computer-readable instructions for the processing unit, as is taught by Sun et al., with the (see Sun et al. [0009-0011]).

Regarding Claim 12, Espinosa et al. does not explicitly recite the unmanned aerial vehicle of claim 11, wherein the operations further comprise reprogramming, while the unmanned aerial vehicle is in flight, the first processing unit based on the computer-readable instructions.

However Sun et al. teaches the system as recited above, 
wherein the operations further comprise reprogramming, the first processing unit based on the computer-readable instructions (see [0049-0051], the utility programs 204 are executed by the CPU by loading code into RAM 208. In other words, upon initialization the processing unit (CPU and RAM), the unit is reprogrammed with the utility code from the non-volatile memory in order to perform utility functions). 
The motivation to combine Espinosa et al. and Sun et al. was provided above in the rejection of Claim 11.

Regarding Claim 13, Espinosa et al. discloses wherein the second configuration data is included within an object that is stored locally on a memory device associated with at least one of the first integrated circuit and the second integrated circuit (see [0041, 0069] configuration files (including new, second configuration data) are stored on radiation-tolerant flash memories, associated with both integrated circuits when the Aeroflex processors obtain and reconfigure the Xilinx FPGAs (Figure 5B)).

Espinosa et al. does not explicitly recite the unmanned aerial vehicle of claim 11, wherein the computer-readable instructions are included within an object that is stored locally on a memory device associated with at least one of the first integrated circuit and the second integrated circuit.

However Sun et al. teaches the system as recited above, 
wherein the computer-readable instructions are included within an object that is stored locally on a memory device (see [0051] a non-volatile memory is used to store utility programs 204, and is a local memory device associated with the first processing system (which [0046] is also used for configuration data)).
The motivation to combine Espinosa et al. and Sun et al. was provided above in the rejection of Claim 11.

Regarding Claim 14, Espinosa et al. discloses wherein the second configuration data is included within an object that is obtained from a remote computing device communicatively coupled to the device over a communication network (see [0047] a communication interface, to ground station, and [0069] new program files may be sent from a remote location for reconfiguration).

Espinosa et al. does not explicitly recite the unmanned aerial vehicle of claim 11, wherein the second configuration data and computer-readable instructions are included within an object that is obtained from a remote computing device communicatively coupled to the unmanned aerial vehicle over a communication network.

Sun et al. teaches the system as recited above, wherein
(see [0048], configuration load function may establish a channel between a remote source and configuration data memory to receive configuration data, and [0054], remote hosts are accessed and may include new versions of utility programs to be downloaded. I.e. both portions of the object in the local non-volatile memory may be obtained from a remote computing device).
The motivation to combine Espinosa et al. and Sun et al. was provided above in the rejection of Claim 11.

Regarding Claim 16, Espinosa et al. does not explicitly recite the unmanned aerial vehicle of claim 12, wherein:
prior to the reprogramming, the first processing unit is configured with a first operating system; and
the reprogramming comprises overwriting the first operating system with a second operating system that is different than the first operating system.

However Sun et al. teaches the system as recited above, wherein
prior to the reprogramming, the first processing unit is configured with a first operating system; and
the reprogramming comprises overwriting the first operating system with a second operating system that is different than the first operating system (see [0050, 0051], the utility programs (a first operating system for performing mission functions) will be executed by the CPU using RAM see [0054] new versions of utility programs (a second operating system different from the first as it is a new version) may be downloaded, and [0051] loaded during a following initialization. In other words, when the system receives a new version of the utility program and is later reset/initialized, the first operating system that was previously held in the RAM for executing is erased and overwritten by the second operating system such that the CPU runs the new version).
The motivation to combine Espinosa et al. and Sun et al. was provided above in the rejection of Claim 11.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Allen whose telephone number is (571) 272-4383. The examiner can normally be reached Monday – Friday from 8am to 4pm, Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.A./               Examiner, Art Unit 3669                                                                                                                                                                                         
/JEFFREY C BOOMER/               Primary Examiner, Art Unit 3619